DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with SUSHIL IYER on 07/01/2021.
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT
Listing of Claims:
Claim 1 has been amended to state: 
--1. 	A system comprising:
an electrical submersible pump (ESP) mounted on a tubing; 
a magnetic field source positioned above the electrical submersible pump (ESP), the magnetic field source configured to generate a magnetic field configured to suspend iron-containing particles above a discharge of the electrical submersible pump (ESP), the magnetic field preventing an accumulation of the iron-containing particles onto components of the electrical submersible pump (ESP) during a powered-off state of the electrical submersible pump (ESP); and
a controller configured to switch between powering the electrical submersible pump (ESP) and powering the magnetic field source, by energizing a selected one of the electrical submersible pump (ESP) and the magnetic field source based on an amplitude of voltage supplied to the controller.--
Claim 4 has been cancelled.
Claim 5 has been amended to state: 
-- The system of claim 1, wherein the magnetic field source comprises an electric coil generating [[an]] the --
Claim 6 has been amended to state: 
-- The system of claim [[1]] 5, wherein the electric coil is powered using a same power supply as the electrical submersible pump (ESP).--
Claim 7 has been amended to state:
-- The system of claim [[1]] 5, wherein the electric coil is powered using a first power supply, and the electrical submersible pump (ESP) is powered using a second power supply which is separate from the first power supply.--
Claims 9-20 have been cancelled.

Allowable Subject Matter
Applicant’s arguments, see Page 5 ¶4-Page 6 ¶2, filed 04/08/2021, with respect to the prior art rejections under 35 USC §102 and 35 USC §103 have been fully considered and are persuasive.  The prior art rejections under both 35 U.S.C. §102 and 35 U.S.C. §103 of 01/21/2021 have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
--APPLICANTS ARGUMENTS WITH RESPECT TO THE CLAIMED “controller configured to switch between the electric submersible pump and the magnetic field source” ARE PERSUSAIVE.-- 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



	/DEVON C KRAMER/           Supervisory Patent Examiner, Art Unit 3746